Citation Nr: 1814126	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic cluster headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded this matter in October 2015, and the record shows there has been substantial compliance with its October 2015 remand directives.  (Records were obtained, the Veteran was examined for VA purposes, and a supplemental statement of the case was issued.)    


FINDING OF FACT

The Veteran's service-connected cluster headaches are manifested by mild to severe headaches lasting for under one hour; although frequent, the headaches are not completely prostrating and prolonged or productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for cluster headaches have not been met.  38 U.S.C. § 1110, 5107 (b) (2012); 38 C.F.R. §§  3.102, 3.159, 4.124a, Diagnostic Code 8100 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Code 8100, a 30 percent rating is warranted for migraine with characteristic prostrating attacks occurring on an average once a month over last several months; and a (maximum) 50 percent rating is warranted for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as extreme exhaustion or powerlessness.

The Veteran asserts that his service-connected cluster headaches warrant a higher than 30 percent disability rating.

A June 2009 private treatment note showed that the Veteran had headaches, which the Veteran said started when he was 30.  The private physician said that he was prescribed medication for this condition.  The Veteran stated that he had headaches a few times per year.  The private physician found the Veteran was not currently having any headaches and that he worked as a mail carrier.

A March 2011 VA treatment note reported complaints of chronic right sided cluster headaches that the Veteran stated usually started in the fall and lasted for several weeks.  An April 2011 VA treatment note described the headaches as mild.  A July 2011 VA treatment note showed that the Veteran's headaches were improved with home oxygen.  

In August 2011, the Veteran was afforded a VA examination for his claim.  The Veteran described his headaches as severe and incapacitating.  He said that sometimes this incapacitation could last a week.  The Veteran took imitrex until he had a stroke in March 2011, and since then had been prescribed home oxygen therapy which worked well.  The Veteran stated that he still had same sided, similar headaches that occurred weekly, but they were not as severe.  The Veteran said that his headaches were most often prostrating until his March 2011 stroke.  The examiner found that prostrating headaches had seemed to resolve.  There was no history of neurologic related hospitalization.  The Veteran reported that he had migraine headaches weekly but that they were not prostrating and ordinary activity was possible.  The examiner noted that the Veteran's headaches resulted in increased tardiness and absenteeism.  He had decreased concentration, poor social interactions, difficulty following instructions, and pain.  The examiner stated that the Veteran's headaches prior to his stroke were as often as not prostrating.  He missed approximately 3 weeks of work due to his headaches.  The Veteran was not currently employed as he was laid off in 2010.

In September 2011, the Veteran stated in his notice of disagreement that he had cluster headaches at least 5 times per month; he described them as very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.   

In a January 2014 VA treatment note, the Veteran was treated with his second series of Botox injections for retractable headaches.  The Veteran stated that he was experiencing headaches daily with several moderate to severe weekly, and reported that currently he was very happy with the results from his first Botox series.  The Veteran stated that his headaches were much less frequent, less intense, and that he had no side effects from Botox.  In a subsequent January 2014 VA treatment note, the Veteran denied seizures, headaches or abnormal focal deficits.  In a March 2014 VA treatment note, no headaches were noted.  In a December 2015 VA treatment note, the Veteran complained of chronic headaches, but no recent change in the character or severity of these headaches.  

In January 2016, the Veteran was afforded another VA examination for his claim.  The Veteran reported that currently he did not have any daily headaches.  He stated in the last week had had one headache, typical of his cluster headaches, with very severe right frontal pain and tearing of the right eye.  He treated it with oxygen and it resolved in 35 to 45 minutes.  The Veteran said that he had headaches severe enough to put him in bed rarely, about 2 to 3 times in the last 6 months.  He was unable to quantify the number of less severe headaches outside the past week.  The Veteran's duration of typical head pain was less than 1 day.  He had characteristic prostrating attacks of migraine/non-migraine headache pain that occurred once in the past 2 months.  The examiner found that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner stated that sometimes the Veteran would have to take a break from work but would be able to function after an hour or less upon the onset of a headache

The examiner stated that the first description of daily occipital headaches was at the August 2011 VA examination.  The Veteran had a stroke in March 2011, and the daily headaches have resolved.  As the 2011 examiner noted, precise classification of headache types could be difficult; however, the Veteran's history was most consistent with cluster headaches, with separate and unrelated chronic daily headaches secondary to the stroke beginning in 2011 which had now resolved.  The Veteran continued to have cluster headaches typical of his history beginning in service.  This was supported by the diagnosis of the neurology clinic, first made in of both cluster headaches and chronic daily headaches.  The chronic daily headaches, resolved, were due to the 2011 strokes and unrelated to his service-connected cluster headaches.  

An August 2016 VA treatment note showed that the Veteran received Botox injection treatment for his headaches.  The VA physician noted that this was the Veteran's third round of Botox after a considerable break in therapy.  The Veteran reported that he has had benefit in overall severity of his headaches but was unsure if it had improved frequency.  He was overall pleased with his Botox treatment and he used oxygen for breakthrough head pain and felt this was helpful.  

In carefully considering the record of evidence, the Board finds that the disability picture that emerges is one that involves frequent headaches, for which medication, oxygen therapy, and Botox injections were helpful.  While the August 2011 VA examiner indicated that headaches prior to his stroke in March 2011 were severe and prostrating, and the January 2016 VA examiner found that his headaches were prostrating at times, there was no evidence that they were prolonged and of such severity as to be productive of (or capable of producing) severe economic inadaptability.  Indeed, the August 2011 VA examiner stated that occupational effects of the headaches would be increased tardiness and absenteeism and the January 2016 VA examiner found that the Veteran would have to take a break from work but would be able to function after an hour or less upon the onset of a headache.  In this regard, it is noted that the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Notably, there is no objective evidence to show that the Veteran was actually affected adversely by his headache disability in an occupational setting during this time period.  VA treatment records showed that despite the frequency of his headaches, he experienced improvement in his headache condition, especially when taking home oxygen therapy and Botox injections.  The records do not reflect prolonged attacks.  The Board notes that the Veteran felt his headaches were very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability in a September 2011 statement; however, the overall and consistent evidence of record, including other statements made by the Veteran to his treatment providers, are more probative. 

In the judgment of the Board, the foregoing evidence does not reflect that the Veteran's headaches were equivalent to migraines marked by not only very frequent attacks but also completely prostrating and prolonged attacks that actually produced, or were capable of producing, severe economic inadaptability.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's headaches were of such severity as to meet the criteria for a 50 percent rating.  Thus, a rating in excess of 30 percent for cluster headaches is not warranted.

ORDER

Entitlement to a rating in excess of 30 percent for chronic cluster headaches is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


